        Case 3:18-cv-00157-SDD-RLB            Document 76         11/11/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

                                                         :
 MONIQUE ATTUSO, ET AL                                   :
               Plaintiffs                                :
 vs.                                                     :   Civil Action No.: 3:18-cv-00157-SDD-RLB
 OMEGAFLEX, INC. &                                       :
 AUDUBON PLUMBING, INC.                                  :   Judge: Shelly D. Dick
              Defendants                                 :
                                                         :   Magistrate Judge: Richard L. Bourgeois,
                                                         :   Jr.
                                                         :



      DEFENDANT OMEGA FLEX, INC.’S REQUEST FOR ORAL ARGUMENT

       Defendant, Omega Flex Inc. (“Omega Flex”) hereby requests that the Court set oral

argument on the Motion for Summary Judgment (Rec. Doc. 57) and Motion to Exclude Certain

Opinions and Testimony of Plaintiff’s Experts (Rec. Doc. 58) pursuant to Local Rule 78(b). While

Omega Flex is aware that the Court generally decides these matters on the pleadings, given the

complexity of certain issues and the extensive briefing to date, Omega Flex believes oral

argument would help to clarify the parties’ positions.

       WHEREFORE, for the foregoing reasons, this Court should grant Omega Flex Inc.’s

request for oral argument and fix a hearing date on the Motion for Summary Judgment (Rec. Doc.

57) and Motion to Exclude Certain Opinions and Testimony of Plaintiff’s Experts (Rec. Doc. 58)

filed by Omega Flex.
       Case 3:18-cv-00157-SDD-RLB   Document 76    11/11/19 Page 2 of 3




                                        Respectfully submitted,


Dated: November 11, 2019                Defendant Omega Flex, Inc.,



                                        BY: /s/ Meghan B. Senter
                                        DAVID R. FROHN, Bar No. 5758
                                        MEGHAN B. SENTER, Bar No. 34088
                                        MG+M Law Firm
                                        2201 Lake Street, Suite 106
                                        Lake Charles, LA 70601
                                        Telephone: (337) 419-1929
                                        Facsimile: (337) 564-6899

                                        BY: /s/ Cullen W. Guilmartin
                                        Cullen W. Guilmartin (Pro Hac Vice)
                                        Delaney M. Busch (Pro Hac Vice)
                                        GORDON & REES LLP
                                        95 Glastonbury Blvd., Ste. 206
                                        Glastonbury, CT 06033
                                        Email: cguilmartin@grsm.com
                                        Email: dbusch@grsm.com
        Case 3:18-cv-00157-SDD-RLB             Document 76     11/11/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

I, HEREBY CERTIFY that, on this 11th day of November, 2019, the foregoing filing was
electronically filed with the Clerk of the Court using the CM/ECF system. Notice of this filing
will be sent to:


       Hannah, Colvin & Pipes, LLP
       10626 Timberlake Drive
       Baton Rouge, LA 70810
       Telephone (225) 766-8240
       Facsimile (225) 766-5546
       wrpipes@hcpllp.com


by operation of the Court’s electronic filing system.


                                             /s/ Meghan B. Senter
                                                 Meghan B. Senter
